Opinion June 11, 2009









In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00917-CV




ANTHONY RAY GREEN, Appellant

V.

HARRIS COUNTY DISTRICT ATTORNEY’S OFFICE, COUNTY CLERK
OF HARRIS COUNTY, AND SHERIFF OF HARRIS COUNTY, Appellees




On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2007-36758




MEMORANDUM OPINION
          Appellant Anthony Ray Green filed a petition for expunction of his criminal
records.  See Tex. Code Crim. Proc. Ann. art. 55.02 (Vernon Supp. 2008).  The
Harris County District Attorney’s Office, County Clerk of Harris County, and Sheriff
of Harris County filed answers to the expunction petition.  The Harris County District
Attorney’s Office filed a motion to dismiss the lawsuit as frivolous and a motion for
summary judgment.  See Tex. Civ. Prac. & Rem. Code Ann. §§ 14.001–.014
(Vernon 2002) (inmate litigation).  The trial court granted the Harris County District
Attorney’s Office’s motion for summary judgment and the motion to dismiss the
lawsuit as frivolous.
          Green’s appeal challenges the summary judgment but not the dismissal based
on Civil Practice and Remedies Code chapter 14.  Accordingly, we do not reach
Green’s contention that the trial court erred in rendering summary judgment because 
Green has not challenged the chapter 14 dismissal.

          We affirm the trial court’s judgment.
 
 
 
                                                             Jim Sharp
                                                             Justice
 
Panel consists of Justices Bland, Sharp, and Taft.